Title: To James Madison from Richard Rush, 28 June 1823
From: Rush, Richard
To: Madison, James


        
          Dear Sir,
          London June 28. 1823.
        
        Not for the value of the article, but as a little token of remembrance, I beg you will allow me to ask your acceptance of, (sent by the vessel in which this letter goes,) an English cheese. Joining my wife in kind compliments to Mrs Madison, I remain, dear sir, with unalterable attachment and respect your devoted friend and servant
        
          Richard Rush
        
      